      Case 2:20-cv-00116-WKW-KFP Document 88 Filed 06/03/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

LISA HILL, individually and as the              )
personal representative of the Estate           )
of Lonnie James Smith, Jr.                      )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )    CASE NO. 2:20-CV-116-WKW-KFP
                                                )
CITY OF MONTGOMERY,                             )
ALABAMA, et al.,                                )
                                                )
       Defendants.                              )

                                           ORDER

       Upon consideration of Plaintiff’s Motion for 60-Day Extension to Submit

Dispositive and Daubert Motions (Doc. 86) and Motion for 60-Day Extension to Complete

Settlement Conference (Doc. 87), it is ORDERED that the motions are GRANTED to the

extent set forth below:

       1.     The deadline for the parties to conduct a face-to-face settlement conference

and engage in good faith settlement negotiations is extended to July 30, 2021. If settlement

cannot be reached, the parties must also discuss whether mediation will assist in reaching

settlement. Within five days after this conference, Defendant’s counsel must file a “Notice

Concerning Settlement Conference and Mediation” indicating whether settlement was

reached and, if not, whether the parties believe mediation with a Magistrate Judge will

assist them in resolving this case short of trial.
     Case 2:20-cv-00116-WKW-KFP Document 88 Filed 06/03/21 Page 2 of 2




       2.     The deadline to file dispositive motions, e.g., motions for summary

judgment, and Daubert motions is extended to September 17, 2021. A brief and all

supporting evidence must be filed with any dispositive motion, and the motion and brief

must fully comply with Rule 56 of the Federal Rules of Civil Procedure. In all briefs,

including responsive briefs (e.g., an opposition to a motion for summary judgment), the

discussion of evidence must include a specific reference, by page and line, to where the

evidence can be found in a supporting deposition or document. Failure to make a specific

reference may result in the evidence not being considered by the Court. If a summary

judgment motion is filed, the Court will issue a separate order establishing further briefing

requirements and deadlines for responding to the motion.

       DONE this 3rd day of June, 2021.



                                   /s/ Kelly Fitzgerald Pate
                                   KELLY FITZGERALD PATE
                                   UNITED STATES MAGISTRATE JUDGE
